DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 20 April 2022 containing remarks and amendments to the claims.
The previous 35 USC 112 rejections have been withdrawn in view of amendments to the claims.
The previous double patenting rejections have been withdrawn in view of Terminal Disclaimers approved 20 April 2022.
Claims 1-6 and 8-16 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow. 
Claim Objections
Claim 6 is objected to because of the following informalities:  There appears to be a typo in the claim.  Examiner suggests replacing “in” with - -into- -.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nousiainen (US 2016/0130509).
Regarding claims 1 and 15, Nousiainen teaches combining oxygenate feedstock [0043-0046] with a diluent hydrocarbon stream ([00115], see figures recycle hydrocarbon stream); to contact a material catalytically active in hydrotreatment under hydrotreating conditions to provide a hydrotreated intermediate product ([0140] hydrodeoxygenation step), directing at least an amount of said hydrotreated intermediate product to contact a material catalytically active in hydrocracking under hydrocracking conditions to provide a hydrocracked intermediate product ([0140], [0100] note: HDW catalyst performs cracking [0100]), separating the hydrocracked intermediate product into a liquid and gaseous fraction [0140], [0141], directing at least an amount of the hydrocracked liquid to a hydrodearomatization step to produce jet fuel [0140], [0141].  
Nousiainen teaches appropriately selecting hydroprocessing conditions to obtain desired products including jet fuel [0127-0131].  Examiner further notes that optimization of temperature ranges is prima facie obvious in the absence of new or unexpected results.  See MPEP 2144.05, II, A.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.".
It is further expected that Nousiainen would result in the same products having the same aromatic content as claimed, since Nousiainen teaches the same process steps applied to the same feeds at the same conditions as claimed.  Examiner additionally notes the specific overlapping temperatures, pressures, and space velocities applied to dependent claims  11-14 below.  It is not seen where Applicant has distinguished the process steps in this regard.
Regarding claims 2 and 5, Nousiainen teaches sending at least a portion of the heavy resid from fractionation or at least a portion of the product stream and effluent gas to hydrodeoxygenation step as  diluent to control temperature [0115].  
Regarding claim 3, Nousiainen teaches separating the hydrocracked product into diesel, naphtha, heavy resid, and light gas oil [00140], [0141].  The diesel fraction is sent to hydrodearomatization to create a low aromatic product [0141].  Examiner considers the diesel/jet fuel fraction to read on the claimed range, as such a fraction would have the same or similar boiling range. Nousiainen teaches that appropriate distillation conditions will be selected in order to obtain any desirable product [0122].
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected appropriate distillation ranges, such as those claimed, for the benefit of obtaining desirable products.
Regarding claim 4, Nousiainen teaches that the hydrodewaxing step is capable of performing isomerization and cracking [0100].  Examiner considers Nousiainen hydrodewaxing step to be a combination of cracking and isomerization.  
The claims perform the steps separately.  
However, it is not seen where the splitting of cracking and isomerization in the dewaxing stage of Nousiainen would patentably distinguish the claims.  Wherein the process steps are substantially equivalent in terms of function, manner, and result, it is not seen where splitting one step into two would result in any new or unexpected results.
Regarding claim 6, Nousiainen teaches separating the hydrotreated product to recover hydrogen gas to be recycled, product fractions, recycle streams, and jet fuel products [0111], [0115], [0121], [0140].  Nousiainen teaches that appropriate distillation conditions will be selected in order to obtain any desirable product [0122]. 
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected appropriate distillation ranges, such as those claimed, for the benefit of obtaining desirable products.
Regarding claim 8, it is expected that Nousiainen would result in the same products having the same properties, since the same process steps are performed to the same feeds as claimed.  Further, Nousiainen teaches product containing 0.6 wt% aromatics [0143], which reads on the claimed range.
Regarding claim 9, Nousiainen teaches fresh hydrogen, as well as recycle gas which has been purified prior to recycle [0140].  It would have been obvious to the person having ordinary skill in the art that such a stream would have the same or similar hydrogen purity, since it is obtained from the same purification of recycle gas.  
Regarding claim 10, Nousiainen teaches sending reaction products to separation steps to obtain desired product fractions [0121], and that appropriate distillation conditions are selected to obtain desired products [0122].  Nousiainen teaches various products including diesel, naphtha, gasoline, jet fuel, and other blending components [0124]. 
Regarding claim 11, Nousiainen teaches hydrodeoxygenation temperatures of 280-450°C [0128], pressures of 50-180 bar [0129], LHSV of 0.01-10 h-1 [0130], which overlaps with the claimed ranges.  Nousiainen teaches using sulphided Ni, Mo, Co catalysts on alumina, silica, or zirconia supports [0098-0099].  
Regarding claim 12, Nousiainen teaches HDW catalyst performs hydrocracking and isomerization [0100].  Nousiainen teaches temperatures of 150-500°C [0128], pressures of 5-200 bar [0129], and LHSV of 0.01-10 h-1 [0130], which overlaps with the claimed range.  Nousiainen teaches HDW catalyst containing one or more group VI and or VIII metals such as nickel, cobalt, molybdenum, platinum, palladium on zeolite, alumina, or silica supports [0101-0104]. 
Regarding claim 13, Nousiainen teaches HDW catalyst performs hydrocracking and isomerization [0100].  Nousiainen teaches temperatures of 150-500°C [0128], pressures of 5-200 bar [0129], and LHSV of 0.01-10 h-1 [0130], which overlaps with the claimed range.  Nousiainen teaches HDW catalyst containing one or more group VI and or VIII metals such as nickel, cobalt, molybdenum, platinum, palladium on zeolite, alumina, or silica supports [0101-0104]. 
Regarding claim 14, Nousiainen teaches temperatures of 150-500°C [0128], pressures of 5-200 bar [0129], and LHSV of 0.01-10 h-1 [0130], which overlaps with the claimed range.  Nousiainen teaches HDA catalyst selected from group VI or VIII metals including platinum, palladium, nickel, cobalt, tungsten, and molybdenum on refractory supports [0107-0108].
Regarding claim 16, Nousiainen teaches hydrotreatment (hydrodeoxygenation) catalysts comprising sulfide Ni, Mo, Cobalt on refractory amorphous oxides such as alumina, silica and zirconia [0098-0099].  Nousiainen teaches hydrocracking (HDW) catalyst comprises sulfided nickel and tungsten on zeolites and alumina [0101-103].  Nousiainen teaches hydrodearomatization catalysts comprising elemental noble metals on alumina, titania, silica, magnesia, or zirconia [0106-0108].
Response to Arguments
Applicant's arguments filed 20 April 2022 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
Nousiainen does not teach the claimed steps of hydrotreatment followed by hydrocracking followed by separation followed by HDA.  
Nousiainen does not disclose conversion conditions as claimed for the hydrotreatment step.
Regarding Applicant’s first argument, Examiner refers to the rejections above.  Nousiainen teaches HDO, followed by HDW, followed by separation of gas and liquid, and sending the liquid to HAD step [0140-0141].  Nousiainen explicitly states that HDO is a type of hydrotreatment [0016].  Nousiainen explicitly states that hydrocracking occurs in the HDW zone [0019], [0100].  Thus, Examiner considers Nousiainen HDO -> HDW -> separation of gas from liquid, and sending liquid to HDA to read on the claimed HDT -> HDW -> separation of gas from liquid, and sending liquid to HDA.  Examiner additionally notes that Nousiainen as applied to dependent claims 11-14 teaches overlapping temperatures, pressures, LHSV.  Analysis of further dependent claims also shows the same catalysts as claimed are used by Nousiainen.  It is not seen where Applicant has distinguished from the claimed steps in this regard.
Regarding Applicant’s second argument, Examiner notes that as discussed in the rejections, Nousiainen teaches appropriately selecting hydroprocessing conditions to obtain desired products including jet fuel [0127-0131].  Examiner further notes that optimization of temperature ranges is prima facie obvious in the absence of new or unexpected results.  See MPEP 2144.05, II, A.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.".
Further, as applied to dependent claims 11-14, Nousiainen teaches conditions overlapping with the claimed ranges.  Thus, it appears that Nousiainen has performed the same optimization of process conditions and would result in the same benefits as claimed, since Nousiainen teaches the claimed ranges.  It is not seen where Applicant is selecting different conditions from Nousiainen, or has implemented a different optimization process.  Further, it is not seen where Applicant has provided evidence of new or unexpected results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0057474 – Nousiainen teaches sulfided catalysts in HDO, isomerization, and cracking reactions [0036-37], [0007].
US 2020/0017775 – Lindberg teaches sulfided catalysts in hydroconversion processes [0203], [117], [136], [0158-159].
US 2019/0185758 – Tsuto teaches hydroconversion with catalysts which are sulfided in situ [0014-0021].
US 2016/0243537 – Robinson teaches optimizing sulfidation of hydroconversion catalysts [0014].
US 2010/0133144 – Kokayeff teaches hydrodeoxygenation, isomerization, and hydrocracking of oxygenate feedstocks.
US 2009/0158637 – McCall teaches deoxygenation, isomerization, and cracking of oxygenate feedstocks.
US 2009/0283442 – McCall teaches production of aviation fuel from oxygenate feedstocks by simultaneous hydrogenation, deoxygenation, isomerization, and cracking. McCall teaches purifying recycle hydrogen in amine scrubber [0043].
US 2016/0177188 – Vilonen teaches simultaneous hydrogenation, HDW, HDO, HDN, HDS, HDK of oxygenate feedstocks [0091].  Vilonen teaches recovering kerosene fractions [0115].
US 2011/0166396 – Egeberg teaches sending mixtures of oxygenates and mineral oil to HDO/HAD and HDI to improve cloud/pour point.
US 2016/0289135 – Fichtl teaches producing aviation fuel from oxygenate feedstock using hydrogenation, deoxygenation, and isomerization steps.
US 2016/0289576 – Eilos teaches hydroprocessing oxygenate feedstocks.
US 2011/0319683 – Abhari teaches hydrotreating oxygenate feedstocks, and using amine scrubber to purify recycle hydrogen.
US 2017/0327757 – Abhari teaches oxygenate conversion to form jet fuel.
US 2014/0148626 – Parimi teaches deoxygenation to form fuel products.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/               Primary Examiner, Art Unit 1771